
	

113 HR 5732 IH: Stop Schemes and Crimes Against Medicare and Seniors (Stop SCAMS) Act
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		 I
		113th CONGRESS
		2d Session
		H. R. 5732
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2014
			Mr. Deutch (for himself and Mr. Roskam) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to crack down on fraud in the Medicare program to
			 protect seniors, people with disabilities, and taxpayers.
	
	
		1.Short titleThis Act may be cited as the Stop Schemes and Crimes Against Medicare and Seniors (Stop SCAMS) Act.
		2.Ensuring that new medical coding systems do not compromise fraud prevention efforts
			(a)In generalSection 1173(c) of the Social Security Act (42 U.S.C. 1320d–2(c)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking ; or and inserting or, if no code sets for such data elements have been developed, establish code sets for the data
			 elements;; and
					(B)by striking subparagraph (B) and adding the following new subparagraphs:
						
							(B)ensure that any entity producing and transmitting valid transactions that include code sets are
			 subject to a consistent, industry-wide framework that supports a seamless
			 transition to new and modified code sets; and
							(C)establish, by a rule promulgated after notice and an opportunity for a hearing on the record, an
			 end-to-end testing procedure for new and modified code sets that shall
			 require the participation of any entity producing and transmitting valid
			 transactions that use such new or modified code set.; and
					(2)by adding at the end the following paragraphs:
					
						(3)Adopting new and modified code setsThe Secretary shall not adopt a new or modified code set unless the Secretary—
							(A)assesses the impact of the code set on fraud prevention and pre-payment review, determines that
			 anti-fraud edits work as intended, and confirms that a plan is in place to
			 ensure continuing effective detection of fraud following the adoption of
			 the code set;
							(B)ensures that the end-to-end testing procedure established by the Secretary under paragraph (1) has
			 been completed; and
							(C)completes end-to-end testing with any Federal Government entity that produces and transmits valid
			 transactions that include the code set with private sector tracking
			 partners.
							(4)Routine updates to existing code setsParagraph (3) shall not apply to routine, regularly scheduled updates to existing code sets..
				(b)Effective dateThe amendments made by this section shall be effective as of October 1, 2015.
			3.Verification of provider ownership interests
			(a)In generalSection 1124(c) of the Social Security Act (42 U.S.C. 1320a–3(c)) is amended—
				(1)by redesignating paragraph (5) as paragraph (6); and
				(2)by inserting after paragraph (4) the following paragraph:
					
						(5)Verification of Information
							(A)In generalWith respect to information supplied by a disclosing entity under subsections (a) and (b), the
			 Secretary shall—
								(i)verify such information by comparing it to available data on the provider collected through
			 disclosures made to the Secretary under section 1128G(a)(2), or, in the
			 case of a disclosing entity to which section 1128G(a)(2) does not apply,
			 verify such information through comparison with at least one other public
			 or private database which contains information as to the identity of each
			 person with an ownership or control interest in the entity; and
								(ii)confirm the accuracy of any social security account number or employer identification number
			 supplied under subsection (a) by verifying—
									(I)each social security account number with the Commissioner of Social Security; and
									(II)each employer identification number with the Secretary of the Treasury.
									(B)DiscrepanciesIf the comparison described in subparagraph (A)(i) reveals a discrepancy between information
			 supplied by a disclosing entity under subsections (a) and (b) and
			 available data on the provider collected through disclosures made to the
			 Secretary under section 1128G(a)(2), the Secretary shall independently
			 verify the accuracy of such data collected under section 1128G(a)(2)
			 before taking any action against a provider based on such discrepancy..
				(b)Effective dateThe amendments made by this section shall be effective as of the date that is 1 year after the date
			 of enactment of this Act.
			4.Supporting public and private information sharing to prevent health care fraud
			(a)DefinitionsIn this section:
				(1)Healthcare fraud prevention partnership; PartnershipThe terms Healthcare Fraud Prevention Partnership and Partnership mean the information sharing partnership established between the Department of Health and Human
			 Services, the Department of Justice, and other public and private
			 stakeholders, including private insurers, under the authority of section
			 1128C(a)(2) of the Social Security Act (42 U.S.C. 1320a–7c(a)(2)) for the
			 purpose of detecting and preventing health care fraud.
				(2)Private insurerThe term private insurer has the meaning given the term health insurance issuer under section 2791(b)(2) of the Public Health Service Act (42 U.S.C. 300GG–91(b)(2)).
				(b)Safe harbor for the sharing of information
				(1)General immunity
					(A)In generalA non-governmental entity participating in the Partnership (including a private insurer) that—
						(i)provides data or information described in clause (i) or (ii) of subparagraph (B) to the Department
			 of Health and Human Services, the Department of Justice, any other Federal
			 or State law enforcement agency, any contractor of such Department or
			 agency, or another entity participating in the Partnership (including a
			 private insurer); or
						(ii)uses such data or information as permitted by this subsection,shall be immune from civil liability with respect to the provision or authorized use of such data
			 or information.(B)Data or information
						(i)DataThe data described in this clause is aggregated claims data or other information described in
			 clause (ii) that does not include individually identifiable information
			 with respect to any health care provider, supplier, or beneficiary,
			 whether or not analysis of such information results in the identification
			 of a health care provider, supplier, or other person or organization as
			 having committed fraud or having committed acts suspected of being
			 fraudulent.
						(ii)InformationThe information described in this clause is information concerning fraud or suspected fraudulent
			 acts that identifies a specific health care provider, supplier, or other
			 person or organization if the provider, supplier, or other person or
			 organization so identified—
							(I)is the subject of a bona fide fraud investigation conducted by the entity participating in the
			 Partnership, including a private insurer, that is providing the
			 information;
							(II)is the subject of a fraud-related allegation that has been filed by or received by the entity
			 participating in the Partnership, including a private insurer, that is
			 providing the information; or
							(III)has been convicted of a fraud-related offense.
							(2)LimitationThe immunity described in paragraph (1) shall apply only where—
					(A)the data or information involved was provided in good faith and without malice; and
					(B)the data or information provided is true, based on a reasonable belief, to the knowledge of the
			 person providing the information, or if false, the information is provided
			 without knowledge of, and without reckless disregard for, its falsity.
					(3)Use of Partnership data or informationFor purposes of this subsection, data or information relating to a specific provider or supplier
			 received by a private insurer solely through the Partnership shall be
			 used, with respect to such provider or supplier, only for the purpose of
			 informing decisionmaking by the private insurer related to fraud
			 investigations, including whether to conduct such an investigation.
			 Nothing in the preceding sentence shall prevent a private insurer or other
			 entity participating in the Partnership from taking other actions, not
			 specific to such provider or supplier, based on such data or information.
				(c)ReportNot later than October 1 of each calendar year that begins after the date of enactment of this Act,
			 the Secretary of Health and Human Services shall submit to the Special
			 Committee on Aging, the Committee on Finance, and the Committee on
			 Homeland Security and Governmental Affairs of the Senate, and the
			 Committee on Ways and Means and the Committee on Energy and Commerce of
			 the House of Representatives, a report that describes the activities of
			 the Healthcare Fraud Prevention Partnership. Such report shall include—
				(1)a description of how input was obtained from private insurers regarding the appropriate usage of
			 data shared through the Healthcare Fraud Prevention Partnership; and
				(2)plans for the Partnership to be expanded to encompass a representative sample of national private
			 insurers and to include health care provider organizations.
				5.MedPAC study and report
			(a)StudyThe Medicare Payment Advisory Commission shall conduct a study on administrative efforts to
			 strengthen program integrity in the Medicare program. Such study may
			 include—
				(1)an evaluation of ways to detect fraudulent claims before payment is made;
				(2)a review of the efficiency and effectiveness of post-payment recovery methods;
				(3)analysis by the Centers for Medicare & Medicaid Services and public reporting of claims and spending patterns; and
				(4)a review of the organizational structure and resources of the Centers for Medicare & Medicaid Services as they relate to program integrity.
				(b)ReportNot later than June 15, 2016, the Medicare Payment Advisory Commission shall submit to Congress a
			 report on the study conducted under subsection (a), together with
			 recommendations for such legislative and administrative action as the
			 Commission determines appropriate.
			6.Ability to measure fraud prevention effortsSection 4241 of the Small Business Jobs Act of 2010 (42 U.S.C. 1320a–7m) is amended—
			(1)in subsection (b)(4), by inserting and on civil recoveries, administrative actions, and criminal convictions for fraud after reimbursement; and
			(2)in subsection (c), by adding at the end the following paragraph:
				
					(7)Implementation of amendmentsThe Secretary shall implement amendments made to this subsection by the Stop Schemes and Crimes Against Medicare and Seniors (Stop SCAMS) Act not later than 6 months after the date of enactment of such Act. If the Secretary determines that
			 new technology or data processing systems are required to carry out such
			 amendments, the Secretary shall issue a request for proposals to carry out
			 such amendments not later than 6 months after the enactment of such Act,
			 and the contractors selected under such request for proposal shall
			 implement such amendments not later than 12 months after the date of
			 enactment of such Act..
			
